DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2021.
Applicant’s election without traverse of Group II in the reply filed on 02/11/2012 is acknowledged. Applicant’s request for inclusion of original Claims 4-7 in Group II has been approved.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it contains 155 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph 0016, Line 10: Ratio of first material thickness to second material thickness is unclear. Changing “1.2” to “1:2” is suggested.
Paragraph 0038, Line 12: “Flanges” are not shown in any of the figures. Assigning a Reference Character and depicting in figure(s) is suggested.  
Paragraph 0057, Line 14: Reference characters “111” and “112” are not included in the “List of Reference Signs” (Page 19) or any of the figures. Changing existing reference character numbers in specification or adding reference characters to figure(s) is suggested.
Appropriate correction is required.
Claim Objections
Claims 2, 3, 4, 8, and 13 are objected to because of the following informalities:
Claims 2 and 3: The meaning of the term “a floor structural element” when used in conjunction with “a second floor structural element” is unclear. Substituting “a first floor structural element” for “a structural floor element” is suggested.
Claim 4: The meaning of “a top-hat, a C-shaped profile and a rectangular profile” is unclear. Addition of a comma after “C-shaped profile” is suggested.
Claim 8: The word “profile” in the sentence “…at least one of the first reinforcing profile” should be plural. Adding an “s” to the word “profile” is suggested.
Claim 13: The meaning of “a top-hat, a C-shaped profile and a rectangular profile” is unclear. Addition of a comma after C-shaped profile is suggested.
Claim 17: The word “profile” in the sentence “…at least one of the first reinforcing profile” should be plural. Adding an “s” to the word “profile” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claims 2 and 3, which use identical language for the present rejection, a “first reinforcing profile for reinforcing the floor structural element is arranged on said floor structural element…” is recited but subsequently “the first reinforcing profile is arranged inside the floor cavity…” is recited. Given that the claim also indicates that “…a second floor structural element 
Based on the submitted specifications and drawings for this application, for the purposes of this examination, the examiner will interpret the phrase “the first reinforcing profile for reinforcing the floor structural element is arranged on said floor structural element” as “the first reinforcing profile for reinforcing the floor structural element is arranged under said floor structural element”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 7-9, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gaisne (US 20120223113 A1 I) in view of Ikeda (US 20160311301 A1 I). Regarding Claim 2, the first and third elements of the claim (hereafter (2a) and (2c), respectively) are taught by Gaisne. Gaisne does not teach the second element or the last four elements of the claim (hereafter (2b), (2d), (2e), (2f), and (2g), respectively. Ikeda teaches (2b), (2d), (2e), (2f), and (2g). Gaisne teaches
 (2a), a battery housing for a vehicle battery, the battery housing comprising: side walls which laterally delimit an interior of the battery housing (Figure 4. Reference Character 12a, below; Paragraph 0014: “the battery tray comprises a frame, a roof and a floor wherein: the frame, the floor, and the roof define a housing adapted to receive batteries…” and Paragraph 0099: “The internal wall 12a delimits the housing…”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Gaisne)
(2c), a floor structural element delimiting the interior of the battery housing at the bottom (Figure 3, Reference Character 4, above).
As indicated above, Gaisne teaches (2a) and (2c) but does not teach (2b), (2d), (2e), (2f), or (2g). Ikeda teaches
(2b), a mounting frame running externally around the side walls for mounting the battery housing on a chassis of an electric vehicle (Ikeda Figure 2, Reference Character 48(50), below; Paragraph 0046: “flange portions 50, which form fixing locations with the under members…”);
	(2d), at least one first reinforcing profile for reinforcing the floor structural element [that] is arranged on [under] said floor structural element, wherein a second floor structural element is arranged below the floor structural element, and the floor structural elements form a double floor of the battery housing comprising a floor cavity (Ikeda Figure 2, Reference Characters 23, 30, 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Ikeda)

	(2f), at least one second reinforcing profile for reinforcing the mounting frame is arranged on said mounting frame, wherein the mounting frame comprises a mounting frame hollow structural element with a mounting frame cavity, wherein the second reinforcing profile is arranged inside the mounting frame cavity, wherein the second reinforcing profile has a profile cross-section which is arranged parallel to the side (Ikeda Figure 2, Reference Characters 30 and 47, above; note hollow structural element);
	(2g), the mounting frame has a mounting frame hollow structural element with a mounting frame cavity adjoined by two floor structural elements, in particular with a floor cavity arranged in between, and the mounting frame cavity transforms directly into the floor cavity, wherein the second reinforcing profile is arranged inside the mounting frame cavity and inside the floor cavity (Ikeda Figure 2, above).
	Regarding Claim 3, the first six elements of the claim (hereafter (3a), (3b), (3c), (3d), (3e), and (3f), respectively) are identical to the first six claim elements of Claim 2 i.e., (2a), (2b), (2c), (2d), (2e), and (2f) and are rejected accordingly. The seventh element of Claim 3 (hereafter (3g)) is taught by Gaisne. Gaisne teaches
	(3g), the mounting frame has a hollow structural element that is connected to a side wall and at least the first reinforcing profile has a profile cross-section which is arranged parallel to the side wall (Figure 2, “hollow structural element” above; Paragraph 0045: “the end face portions 38 of the core frame 30 and the side wall portions 28 of the lower frame 26 (the battery frame 20), are integrally and continuously provided at vehicle width direction…”);

	Regarding Claim 5, Ikeda teaches [that] at least one of the first and second reinforcing profile[s] has a first profile cross-section along a first cross-sectional plane, and a second profile cross-section along a second cross-sectional plane parallel to the first cross-sectional plane, wherein the first and second profile cross-sections are different (Ikeda Figure 1, Reference Characters 36 and 47, below; note difference in cross-sectional shape).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Ikeda Figure 1)
	Regarding Claim 7, Ikeda teaches at least one of the first and second reinforcing profile comprises a cut-out (Ikeda Figure 2, above; note “Cut-Out”).

	(8a), at least one of the first reinforcing profile[s] is joined to an inner wall delimiting the floor cavity (Figure 2, above; Paragraph 0045: “the end face portions 38 of the core frame 30 and the side wall portions 28 of the lower frame 26 (the battery frame 20), are integrally and continuously provided at vehicle width direction…”);
	(8b), the second reinforcing profile is joined to an inner wall delimiting the mounting frame cavity (Ikeda Figure 2, above; Paragraph 0040: “The lower main body portion 47…is joined to the upper face of the bottom plate 27 of the lower frame 26.”);
(8c), the second reinforcing profile is joined to a floor structural element (Ikeda Figure 1, Reference Characters 36 and 47B(47), above).
Regarding Claim 9, Ikeda teaches an edge reinforcing element [that] is arranged between one of the side walls and the floor structural element of the battery housing and is connected, in particular joined, to a side wall and the floor structural element (Ikeda Figures 1 and 2, above; Paragraph 0046: “…flange portions 50, which form fixing locations with the under members 14 (the lower face side of the floor panel 12) at the battery frame 20 side, are configured by the upper flange portions 44 and the lower flange portions 48 that are superimposed on each other and joined together.”).
Regarding Claims 13 and 14, the teaching of Gaisne and Ikeda as applied to Claims 4 and 5 above is also applicable to these claims as they are identical to the preceding claims, respectively, except for their dependency. Both claims are rejected accordingly.

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-0695. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 








/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618